Case 4:20-cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 1 of 5 PageID #: 193




      1
                                          Exhibit L
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             76
Case 4:20-cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 2 of 5 PageID #: 194




       1
      2
      3
                                                                    l).S. Department of Justic
      4
                                                                    I Ini led Sialex Attor ey
       5                                                            So thern Dist ict of New Y rk


      6                                                             liu th'io.l /ii lt/mt:
                                                                    thte Siiinl in i. w i'h o
                                                                      i \\ York A m Y rk IlN r
       7
                                                                    August 31. 2020
       8
                Michael Moates
      9
                Re: (iraiid J ry Subpoe a:
      10
                        Please be advised that the accompanying grand jury subpoena has been issue in connection with
      11        an off cial criminal investigation of a suspected fel ny being conducte by a federal grand jury. The
                Government hereby re uests that you voluntarily re rain rom disclosing the existence of the subpoena to
                any third party. While you are under n obligation t comply with our re uest, e are requesting you not
      12        to ake any disclosure in order to preserve the confidentiality of the investigation an becau e disclosure
                of the existence o this investi ation might interfere with and impede the investigation.
      13
                       If you intend to disclose the exi tence of this Grand Jury Sub oena re ue t to a thir art y, lease
      14        let me know before making any uch isclosure.

      15               Thank yon for your cooperation in this atter.

      16                                                            Very truly y urs.


      17                                                            AlIDRTY TRAU S
                                                                    Acting United States Attorney
      18
      19                                                            Robert IT Solid man
                                                                    Assistant nited States Attorney
     20                                                             (212)637-2616

     21
     22
     23
     24
     25
     26
     27
     28

                                                                  77
Case 4:20-cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 3 of 5 PageID #: 195




       1
      2          (irami Jury Sub oena


      3                                      31 Inxie , tates iDt tnri Qln rt
                                                 So thern district oe New Y rk
      4
                 TO: Michael Moates
      5
      6
      7
                 GREETINGS
       8         WE COM AND YOU that all and singular business and excuses being laid aside, you ap ear an attend before
                 the GRAND JURY of the people of the United States for the Southe District of New York, at the United States
      9          Courth use, 40 Foley S uare, Room 220, in the Borough f anhattan, City of New York. Ne York, in the
                  outhern District o New York, at the following ate, tunc an lace:
      10
                 Appearance Date: September 17.2020 Appearance Time: 1 :00 a.m.
      11
                 to testify and give evidence in regard to an alleged violation of:
      12         IK U.S.C, §!} 1341, 1343, 1349, 1956, 1957

      13         and not t depart the Grand Jury without leave thereof, or of the United States Attorney, and that you
                 bring with you and produce at the above tim and place the following:
      14
                 Please e attac d rid r
      15
      16
      17         Failure to attend and produce any items hereby dem n ill constitute ontem t of court an ill
                 subject you to civil sanction and crimin l penaltie , in ad ition to other penaltie f the La .
      18
                 DATED: Ne York, New Y rk
      19                 August 31,2020

     20            KJ y /t' lby
                 AUD EY I RAUSS
     21          A cling l niied States Attorney for the
                 So thern District f Aew York
     22          /, A.fiy , ,n I.--
                  obert B. Sobclman
     23          Assistant United States Atto ey
                 One St. An re 's Plaza
     24          New Y rk, New Yor 1()()07
                 Teleph ne: 212-637-2616
     25          Email: robeilsobelmatw u dpj.gov
                                                                                                                 te\ U2.0I 12


     26
     27
     28

                                                                    78
Case 4:20-cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 4 of 5 PageID #: 196




       1
      2
      3                                                          KiniK
                                   ((irand Jury Subpoena to Michael Moates, date A ust 31, 2020)
      4                                                   Ref No 2019R01097

       5        Advice of Ri hts

       6           1. You may refuse to answer any uestion if a truthful an wer to the question would ten t
                        incriminate you.

      7
                   2. Anything that you o say may be use against you by the grand ju y or in a subsequent legal
                       proceedin ,
       8
                   3. If yo have a l yer, the rand jury ill ermit you a reasonable o portunity to step outside the
      9                  rand jury roo to consult will) y our lawyer if y so desire.

      10           4. If y u ould like a ta y i but do not have un s to retain o e. you ay make n application to
                        the 1 init Stale Magistrate Ju e who will deci e whcthei t app int a la yer to re iesent y u.
      11
                Instr ctions a d Defi itio s:
      12
                   1 This ub oena calls or the production of categories of documents, recor s, corre ondence, an
                      other ritten and electronic material, s specifie below, in yo r pos ession, custody or control
      13
                        I his subpoena covers ll responsive documents herev er they may h found, includin on
                        computers, email acco nts, it lou ccounts, servers, cellph nes, and other personal electr nic
      14                devices, whether in (he United States or any orei n jurisdiction,

      15           2 "Documents refer to any and all documents nd records, m hatever or kept, includin , but
                      not li ited to. writin , emails, text messa es, messa es sent through "ap s” or social di
      16              acco nts, drawin s, r phs, ch rts, alendar entries, photographs, audio or visual ecor in s,
                       im e , and oilier data r d t c mpilati ns, and includes material on both paper and electronic
      17                form.


      18           a.



      19
     20            4

     21
     22
     23            5 I his subpoen oes not call for the ioducti n of ny documents pioleele by valid cl im of
                        privilege, althou h an res onsive docu ent over which rivile e is bein asserte              st b
     24                 prese ved Any documents ithhel on ro nds of ivilege ust he specifically ident ied on a
                        privile e lo ith descriptions sufficient to identi y th   al s, authors, recipients, an   eneral
                        subject matter
     25
     26
     27
     28

                                                                   79
Case 4:20-cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 5 of 5 PageID #: 197




       1
       2
       3
                Materials to he Produced:
       4
       5
       6
       7
                                    ** Please rovide rec r s in electronic format if possible.
       8
                In lie of a appearance y ma comply with this subpoena by provi ing the requeste in otmution.
       9        alo g with a business records certi ication pu suant to Fe . R. l vid. 803(b) to Postal Inspector Troy A.
                Pittenger. Ibiited States Postal Inspection Sen ice. lupittengercd ttspis.gm. 212-3 0-2459
      10
                                       IMPORTANT: RI O KST FOR N()N-1)I.S( I.OSI Ri:
      11             D e to the ongoing nature of the investi ation, it is req ested that ou do not disclose an
                                information relatin to this grand jur subpoena to an third part .
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                                  80
